DISSENTING OPINION BY
DONOHUE, J.:
I respectfully dissent, as I conclude that the trial court abused its discretion in denying Harrell's motion in limine to permit the expert testimony of Dr. Richard Ofshe (“Dr. Ofshe”) with respect to the phenomenon of false confessions and the role of police interrogation tactics in causing *439them. Dr. Ofshe is a qualified expert who has testified in numerous trials in which defendants questioned the reliability of their confessions. As an expert in the field of social psychology, Dr. Ofshe was prepared to testify that false confessions do occur, to provide explanations for why people sometimes engage in such counter-intuitive behavior, and to discuss the various types of police interrogation tactics that are more likely to cause a person to confess to a crime he did not commit. Reply Brief for Appellant at 6. He would not have testified that Harrell had falsely confessed in the present case, leaving that decision solely for the finder of fact. Id. at 10-11.
Our standard of review with regard to the admissibility of Dr. Ofshe’s testimony is as follows:
[T]he admission of expert scientific testimony is an evidentiary matter for the trial court’s discretion and should not be disturbed on appeal unless the trial court abuses its discretion. An abuse of discretion may not be found merely because an appellate court might have reached a different conclusion, but requires a result of manifest unreasonableness, or partiality, prejudice, bias, or ill-will, or such lack of support so as to be clearly erroneous.
Commonwealth v. Page, 59 A.3d 1118, 1135 (Pa.Super.2013). The admissibility of an expert opinion is governed by Rule 702 of the Pennsylvania Rules of Evidence.
Rule 702. Testimony by experts
If scientific, technical or other specialized knowledge beyond that possessed by a layperson will assist the trier of fact to understand the evidence or to determine a fact in issue, a witness qualified as an expert by knowledge, skill, experience, training or education may testify thereto in the form of an opinion or otherwise.
Pa.R.E. 702. “The purpose of expert testimony is to assist the fact finder in grasping complex issues not within the knowledge, intelligence, and experience of the ordinary layman.” Commonwealth v. Begley, 566 Pa. 239, 266, 780 A.2d 605, 621 (2001).
The Majority affirms the trial court’s denial of Harrell’s motion in limine by adopting the trial court’s unsupported opinion that “the issue of false confessions was not beyond the ken of the average layperson.” Majority Opinion at 430. In so finding, the Majority relies exclusively on a recent panel decision from this Court in Commonwealth v. Szakal, 50 A.3d 210 (Pa.Super.2012). In Szakal, a panel of this Court adopted an observation of the trial court in that case that the jury there was capable of understanding that false confessions occur and could assess the veracity of the confession at issue “without the assistance of one claiming to possess special knowledge upon the subject.” Id. at 229 (quoting Trial Court Opinion, 6/9/10, at 32). In the present case, the trial court similarly remarked that “the jurors would certainly be able to evaluate any evidence or arguments presented at trial by the defense ... without the assistance of [Dr. Ofshe’s] expert testimony.” Trial Court Opinion, 10/6/10, at 5.1
*440The Majority’s reliance on Szalcal here is misplaced, as the present case is clearly distinguishable. In particular, the Majority quotes only a portion of the trial court’s decision in Szalcal, and excludes the following important passage:
Basically, the defense in this case was that [Appellant] lied in his recorded statement to police about his role in the murders of Mr. and Mrs. Springer. He claimed to be telling the truth when he took the stand and implicated his co-defendant, Mr. Tartt, as the trigger man. In other words, [Appellant] asked the jury to believe that he falsely confessed to the murders. The issue then, is whether the average juror, in this case, needed to be told that false confessions occur? This [cjourt found that the jury did not; as almost every juror in the pool indicated that [he or she] believed that false confessions do occur. In fact, defense counsel raised that point in his closing argument.
Szakal, 50 A.3d at 228 (emphasis added).
As the highlighted language reflects, in Szalcal the individual members of the jury were questioned (presumably during voir dire) regarding their beliefs on the existence of false confessions, and the answers of most of the jurors reflected that they believed false confessions do occur. While the Szalcal opinion does not provide any detailed information regarding the jurors’ responses, including either the source or extent of their beliefs, the trial court in Szalcal obviously proceeded with an understanding that the jurors selected in that case accepted the proposition that false confessions occur. That understanding unquestionably influenced the Szalcal trial court’s decision to exclude expert testimony on the topic, and likewise influenced this Court’s affirmance of that determination. Thus, the precedential value of Sza-lcal is limited to its circumstances.
In Harrell’s case, in significant contrast, the trial court had no information about the extent (if any) of the jurors’ knowledge of false confessions. In fact, because Harrell raised the issue of the admissibility of Dr. Ofshe’s testimony in a motion in li-mine well before the start of trial, no jury had been selected at the time the trial court hypothesized that the jurors would be sufficiently knowledgeable about the phenomenon of false confessions so that Dr. Ofshe’s testimony would not be necessary. Not surprisingly, neither the trial court nor the Majority here offers any evidentiary support for the contention that as-yet-unselected jurors would have any basis to believe that false confessions do or do not occur.
Harrell, on the other hand, introduced into evidence numerous empirical studies tending to show that while ordinary jurors may understand that police interrogation tactics are intended to be coercive in nature, they are also likely to believe that such tactics are typically likely to elicit confessions only from the guilty and not from the innocent. N.T., 9/20/10, at Ex. I *441(Richard A. Leo and Brittany Liu, What Do Potential Jurors Know About Police Interrogation Techniques and False Confessions, Behavioral Sciences and the Law (2009)); Id. at Ex. J (Linda A. Henkel, Kimberly A. Coffman, and Elizabeth M. Dailey, A Survey of People’s Attitudes and Beliefs About False Confessions, Behavioral Sciences and the Law (2008)); Id. at Ex. K (Iris Blandon-Gitlin, Kathryn Sperry, and Richard A. Leo, Jurors Believe Interrogation Tactics Are Not Likely to Elicit False Confessions, Psychology, Crime & Law (2010)).
The Commonwealth essentially concedes the lack of any support for the notion that the jurors in this case (once selected) would have had prior knowledge and experience regarding police interrogation tactics and their potential to elicit false confessions. In its brief to the trial court, the Commonwealth argued instead that potential jurors have “broad experience” in this area as a result of watching crime movies and the “never ending series of TV shows.” Commonwealth’s Brief in Opposition to Expert’s Testimony on “False Confessions,” 5/27/10, at 14. According to the Commonwealth, “since the Salem Witch Trials, the American psyche has been aware of instances when false confessions have occurred.” Id.
Even to the extent that movies and TV shows accurately portray various aspects of our criminal justice system (a highly dubious if not preposterous assumption), when a citizen’s liberty is at stake, entertainment media is no substitute for the presentation of social scientific research conducted by professionals in the field. The notion that innocent individuals would confess to a crime they did not commit and thus subject themselves to imprisonment (or even the death penalty) is inherently counter-intuitive, and the reasons why a person would do so are not matters of common knowledge. See, e.g., Commonwealth v. Minerd, 562 Pa. 46, 55, 753 A.2d 225, 230 (2000) (expert testimony admissible where is issue is not a matter of common knowledge). As one federal court aptly observed, “Even though the jury may have had beliefs about the subject, the question is whether those beliefs were correct. Properly conducted social science research often shows that commonly held beliefs are in error .” United States. v. Hall, 93 F.3d 1337, 1345 (7th Cir.1996).
For these reasons, I cannot agree that Dr. Ofshe’s testimony was unnecessary because jurors are already knowledgeable about coercive police interrogation tactics and their potential to elicit false confessions. In my view, Dr. Ofshe’s testimony would have assisted the finder of fact in this case in its attempt to understand the counter-intuitive phenomenon of false confessions, and thus it should have been admitted at trial. The trial court’s decision to exclude this expert testimony was a clear abuse of discretion, based upon “such lack of support so as to be clearly erroneous.” Page, 59 A.3d at 1135.
Two additional arguments proffered by the trial court for denying Harrell’s motion in limine, neither of which is addressed by the learned Majority, are (1) Dr. Ofshe’s testimony would usurp the jury’s function to determine the credibility of witnesses, and (2) Dr. Ofshe’s testimony does not meet the requirements for admissibility under Frye v. United States, 293 F. 1013 (D.C.Cir.1923) and Commonwealth v. Topa, 471 Pa. 223, 369 A.2d 1277 (1977). I will address these contentions in turn.
In denying Harrell’s motion in limine, the trial court noted that “the proffered testimony could in fact infringe upon the province of the jury as fact finder.” Trial Court Opinion, 10/6/10, at 5. While the trial court did not cite to any case law in support of this contention, the Commonwealth *442has referred us to several decisions of the Pennsylvania Supreme Court holding that expert opinion may not intrude upon the jury’s basic function of deciding credibility.2 See, e.g., Commonwealth v. Spence, 534 Pa. 233, 246, 627 A.2d 1176, 1182 (1993); Commonwealth v. Gallagher, 519 Pa. 291, 294, 547 A.2d 355, 357 (1988); Commonwealth v. Seese, 512 Pa. 439, 517 A.2d 920 (1986).
This line of cases has no application to the admissibility of Dr. Ofshe’s proposed testimony, as they all contain instances of the introduction of expert testimony for the purpose of bolstering (or attacking) the credibility of another witness at trial. In Spence, the defendant offered the testimony of a psychologist to testify that someone under the stress of an attack might have difficulty identifying his attacker. Spence, 534 Pa. at 246, 627 A.2d at 1182. In Gallagher, the Supreme Court found error by the trial court in allowing the Commonwealth to introduce expert witness on “rape trauma syndrome” in an effort to explain why a victim could have a difficult time in making a timely identification of the assailant. Gallagher, 519 Pa. at 294, 547 A.2d at 357 (expert testimony can never be used “for the sole purpose of shoring up” the credibility of a witness). And in Seese, the Supreme Court reversed a trial court’s decision to permit the Commonwealth to introduce the testimony of a pediatrician regarding the veracity of eight-year-old children who had allegedly been sexually abused. Seese, 512 Pa. at 443-44, 517 A.2d at 922. “The question of whether a particular witness is testifying in a truthful manner is one that must be answered in reliance upon inferences drawn from the ordinary experiences of life and common knowledge as to the tendencies of human nature, as well as upon observations of the demeanor and character of the witness.” Id.
In the instant case, Dr. Ofshe would not have offered any opinion regarding the truthfulness of Harrell’s confession. N.T., 9/20/10, at 65 (Dr. Ofshe stating: “I never testify as to an opinion I might have, if I have one, as to what the truth of the matter is.”). Instead, the intended function of Dr. Ofshe’s testimony was to describe various coercive police interrogation tactics and their role in eliciting a false confession. Id. at 64-65. Most importantly for purposes of the case at bar, Dr. Ofshe’s testimony would not have changed the fundamental question for the finder of fact — namely, whether Harrell was telling the truth when he confessed during police interrogation, or whether he was telling the truth at trial when he testified that he was innocent and that his confession had been coerced. N.T., 11/19/10, at 1114-20. All issues of credibility remained solely with the finder of fact and, in my view, Dr. Ofshe’s testimony would not intrude on the province of the jury.
Next, turning to the issue of admissibility standards, in Topa our Supreme Court adopted the test in Frye to determine whether novel scientific evidence may be admitted in criminal trials. Topa, 471 Pa. at 231, 369 A.2d at 1281 (adopting the Frye test). Under the Frye test, novel scientific evidence is admissible only if the methodology that underlies the evidence has general acceptance in the relevant scientific community. Frye, 293 F. at 1013; Commonwealth v. Blasioli, 552 Pa. 149, 153, 713 A.2d 1117, 1119 (1998). In Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 *443U.S. 579, 113 S.Ct. 2786, 125 L.Ed.2d 469 (1993), the United States Supreme Court rejected Frye for federal cases. Under Daubert, the “general acceptance” requirement is abandoned in favor of a test under which the trial judge evaluates whether the evidence will assist the trier of fact, and whether the evidence is reliable and scientifically valid. Id. at 592, 113 S.Ct. 2786. Some states followed in rejecting Frye and instead adopting Daubert.
In Grady v. Frito-Lay, Inc., 576 Pa. 546, 839 A.2d 1038 (2003), however, our Supreme Court reaffirmed its preference for Frye over Daubert. In so doing, the Court clarified two aspects of application of the Frye test that are important in the present case. First, under Frye and unlike under Daubert, it is the exclusive province of the scientists in the relevant field, by and through their general acceptance of the challenged methodology, to assess the reliability of a particular scientific method. Id. at 557, 839 A.2d at 1044-45. Trial judges make no independent determination regarding the trustworthiness of the methodology of the proffered expert, and must instead defer to the scientists in the relevant field.
We believe now, as we did then, that requiring judges to pay deference to the conclusions of those who are in the best position to evaluate the merits of scientific theory and technique when ruling on the admissibility of scientific proof, as the Frye rule requires, is the better way of insuring that only reliable expert scientific evidence is admitted at trial.
Id. at 557, 839 A.2d at 1045.
Second, the trial court’s exclusive focus in applying the Frye test must be on the methodologies employed by the proffered expert to arrive at his/her conclusions, and to this end, the trial court must decide whether the methodologies at issue have been generally accepted by scientists in the relevant field. Id. at 558, 839 A.2d at 1045. The proponent of the expert testimony has no burden to show that the proffered expert’s conclusions have also gained general acceptance. Id. As our Supreme Court reaffirmed, this “is the sensible approach, for it imposes appropriate restrictions on the admission of scientific evidence, without stifling creativity and innovative thought.” Id.; see also Trach v. Fellin, 817 A.2d 1102, 1111 (Pa.Super.2003) (en banc) (the purpose of the Frye test is to ensure that the proposed expert testimony is not merely “the fanciful creations [sic] of a renegade researcher”) (quoting Blum v. Merrell Dow Pharms., Inc., 564 Pa. 3, 9-10, 764 A.2d 1, 5 (2000) (Cappy, C.J., dissenting)), appeal denied, 577 Pa. 725, 847 A.2d 1288 (2004).
The trial court commenced an evidentia-ry hearing on Harrell’s motion in limine on September 20, 2010, at which time Dr. Ofshe testified regarding his methodology and proposed testimony.3 By way of background, Dr. Ofshe has a bachelor’s degree in psychology, a master’s degree in sociology, and a Ph.D from Stanford University. He is a professor emeritus on the faculty of the psychology department at the University of California Berkley, having taught there for nearly 40 years in the area of social psychology, with an emphasis on influence, decision-making, and group process. N.T., 9/20/10, at 5-6.
*444According to Dr. Ofshe, social psychology is a recognized subfield/specialty within both the American Sociological Association and the American Psychological Association. Id. at 11. Early in his professional career, Dr. Ofshe studied rational decision theory, performing laboratory based experiments on decision-making, particularly in connection with the organization and manipulative tactics of high control groups like cults. Id. at 7-8. In the mid-1980s, Dr. Ofshe turned his attention to influence in police interrogation tactics, including the phenomenon of false confessions. Id. at 9. He has been called the country’s leading expert on the topic of false confessions, and his research is routinely cited in peer-reviewed publications by other professionals in the field. Id. at 26-27.
Dr. Ofshe’s research methodology is straightforward — he isolates cases in which false confessions likely occurred, and then analyzes and studies the police interrogation tactics used to obtain those confessions. Id. at 40-44. He has reviewed more than 1,000 police interrogations. Id. at 30, 32, 39. His preference is to review fully recorded interrogations, but when no recording is available he will develop a record of events through interviews with (if possible) the interrogator and the person interrogated and have each of them prepare written statements of what happened during the interrogation. Id. at 40-41. Dr. Ofshe identifies some of the variables involved in interrogation tactics. These include various “setting variables,” like where the interrogation takes place, how long it lasts, the access (or lack thereof) to food, water, and other necessities, and the demeanor and appearance of the interrogator. Id. at 28-29. These setting variables are intended to convey that the interrogator is in charge as well as to isolate the person being interrogated from any and all sources of support. Id. at 29.
More important, however, according to Dr. Ofshe, are the various types of “dynamic variables” that police interrogators use. There are two significant types of dynamic variables. Id. at 32. The first are “evidence ploys,” in which the interrogator describes or displays evidence of the crime (e.g., the testimony of witnesses, fingerprints, a murder weapon). The evidence may be actual or entirely fabricated (or a combination of both). Dr. Ofshe testified that evidence ploys are intended to make the person being interrogated believe that no amount of resistance or denial will ever convince anyone (including either the interrogator or the eventual judge and jury) of his/her innocence. Id. at 29-30. Police interrogators typically use evidence ploys early in the process, and often use several of them in succession, repeating them as necessary whenever the person denies guilt. Id. at 30.
Police interrogators also use a variety of “motivation ploys” designed to get the person to shift his/her thinking from continuing to deny guilt to recognizing the advantages of confessing. One type of motivating tactic is to appeal to the person’s sense of decency. Id. at 32 (“Come on, be decent ... Be a man, admit that you did it. Admit to me, admit to the world.”). Another motivating tactic is for the interrogator to describe the fundamentals of how the criminal justice system works, and explain to the person that now is the best time to admit guilt and show appropriate remorse, as it will be too late to do so beneficially later. Id. at 33. Other types of motivation ploys are to offer promises of a benefit in exchange for a confession,4 to make implicit threats of harm if no confession is forthcoming, or to *445communicate offers of leniency or threats of harm through the use of “scenarios.”5
According to Dr. Ofshe, police interrogators are trained to use these setting variables and dynamic variables skillfully to obtain confessions. Id. The problem, however, comes when an individual innocent of the crime in question is subjected to these tactics, and makes “the conscious decision to give a false confession in exchange for avoidance of harm, threat, and offer of leniency.” Id. at 37. Police interrogation “is a system of influence” that “is intended to be applied to someone who in fact committed a crime.” Id. at 9. When applied to a person who did not commit a crime, however, the coercive tactics “could lead [the] person who knows they did not commit the crime to make the decision to give a false confession.” Id. at 10.
The trial court found that Dr. Ofshe’s “content analysis and sampling” in his study of false confessions are “generally accepted methodologies for Frye/Topa standards.” Trial Court Opinion, 7/13/11, at 11. The trial court nevertheless denied Harrell’s motion in limine because “Dr. Ofshe employs these methods in a way which is not consistent with their generally accepted use in the scientific community.” Id. In particular, the trial court found that Dr. Ofshe’s explanation, or “hypothesis,” for how false confessions occur is not “provable” by any scientific methodology, and that as a result, Dr. Ofshe has not presented any theory of causation that would allow for a “statistically significant study” providing a numerical rate of frequency of false confessions. Id. Because Dr. Ofshe’s method of study does not generate a specific “predictive value” of the frequency of false confessions, the trial court decided that his testimony would “strain the fact-finder’s mind.”6 Id.
In so ruling, the trial court relied on the testimony of Paul Cassell, a former federal judge called to testify by the Commonwealth. Mr. Cassell testified that no research into the phenomenon of false confessions can proceed without empirical studies proving the precise frequency at which false confessions actually occur.
If police officers are using a tactic — let’s call it tactic ‘x’ — and they apply it to ten thousand people in a particular state in a particular year, we’d like to know ... how many times did it produce a false confession? Was it one? Was it ten thousand? ... That’s the critical bedrock factor that we have to have in order to start making conclusions about what techniques create the risk of false confessions.
*446N.T., 9/29/10, at 47. Mr. Cassell also testified that in his view, a false confession is “a very low frequency event and that we need to do further research to try to get some understanding of how often false confessions occur.” Id. at 48.
In his testimony, Dr. Ofshe did not disagree with Mr. Cassell that there is no precise frequency rate for the incidence of false confessions;7 N.T., 9/20/10, at 39 (“We simply don’t know that, and we probably never will.”). Dr. Ofshe noted, however, that numerous empirical studies have established beyond any dispute that false confessions do occur. Id. at 47. With respect to Mr. Cassell’s contention that no research has established any precise frequency rate for specific tactics resulting in false confessions, Dr. Ofshe’s testimony described a complex process of interacting setting and dynamic factors that work together to influence a decision to falsely confess to a crime, rather than a more simplistic model of “if tactic x, then result y” that Mr. Cassell suggests. As one publication entered as an exhibit by Harrell during Dr. Ofshe’s testimony puts it: “The reasons why false confessions occur are multifaceted they are usually due to a combination of factors rather than one single factor acting in isolation. They are the outcome of a dynamic and interactive social process).” Id. at Ex. F (Daniel Lassi-ter and Christian A. Meissner, Police Interrogations and False Confessions 31 (2010) (Chapter 2, Gisli H. Gudjonsson, The Psychology of False Confessions: A review of the Cumnt Evidence, at 32)).
Applying the Frye standard, it was not the trial court’s function to critique the reliability of Dr. Ofshe’s methodology, or to choose a side in the scholarly debate between Dr. Ofshe and Mr. Cassell. Instead, in my view, the trial court’s sole focus should have been on determining whether or not Dr. Ofshe’s methodology in reaching his conclusions “has general acceptance in the relevant scientific community.” Grady, 576 Pa. at 555, 839 A.2d at 1044. As our Supreme Court clearly instructed in Grady, trial judges should make no independent determination regarding the trustworthiness of the methodology of the proffered expert. Id,, at 557, 839 A.2d at 1044-45. Instead, that determination must be made by the scientists in the relevant field by and through their general acceptance or rejection of the challenged methodology. Id.
In my view, the trial court erred in two fundamental respects. First, to the extent that the trial court focused on the general acceptance test at all, it looked to the wrong field of scientists to make that determination. The Supreme Court’s decision in Grady plainly indicates that the general acceptance of the proffered expert’s methodology must be in the “relevant scientific community.” Id. at 555, 839 A.2d at 1044 (emphasis added). In this case, the relevant scientific community is that of scientists in the field of social psychology. The trial court, with its focus on the testing of hypotheses and the lack of a theory of causation to establish accurate frequency rates, applied far more general scientific precepts commonly associated with the physical (or “hard”) sciences.
Second, in its criticism of Dr. Ofshe’s methodology, the trial court did not review the evidence of record to determine whether they are generally accepted in the field of social psychology. Based upon my review of the record on appeal, there is *447overwhelming evidence that Dr. Ofshe’s methodology is generally accepted among social psychologists, especially those likewise involved in the study of false confessions. Dr. Ofshe testified that his methodology is entirely “standard” among social psychologists studying false confessions. N.T., 9/20/10, at 52-53; see Trach, 817 A.2d at 1114 (an expert may testify regarding general acceptance of his/her own methodologies). Dr. Ofshe has published peer-reviewed articles on the topic of how police interrogation tactics may elicit false confessions, N.T., 9/20/10, at 18; R.J. Ofshe, & R.A. Leo, The Social Psychology of Police Interrogation. The Theory and Classification of True and False Confessions, Studies in Law, Politics, and Society (1997); R.J. Ofshe, & R.A. Leo, The Decision to Confess Falsely: Rational Choice and Irrational Action, Denv. L.Rev. 74, 979 (1997).
These publications have been cited by other social psychologists. See, e.g., N.T., 9/20/10, at Ex. G (Saul M. Kassin, The Psychology of Confessions, Annual Review of Law and Social Science, 193,194 (2008)). One 2009 publication explains that “[t]wo broad methods have been employed to study the impact of interrogation techniques: field/archival research and laboratory research,” and cites to Dr. Ofshe’s work as a principal example of the first type. N.T., 9/20/10, at Ex. H (J.L. Skeem, K.S. Douglas and S.O. Lillienfeld, Psychological Science in the Courtroom (Chapter 6, A.D. Redlich & C.A. Meissner, Techniques and Controversies in the Interroga.tion of Suspects, 131 (2009))). Another recognized expert in the field, Dr. Gisli Gudjonsson of the University of London, recognized that Dr. Ofshe’s “important work” has helped to provide “a framework for understanding and researching the psychological processes involved.” N.T., 9/20/10, at Ex. F (Daniel Lassiter and Christian A. Meissner, Police Interrogations and False Confessions 31 (2010) (Gisli H. Gudjonsson, The Psychology of False Confessions: A review of the Current Evidence, at 31)).
In significant contrast, the record on appeal contains very little evidence that Dr. Ofshe’s methodologies are not generally accepted among social psychologists. The Commonwealth’s evidence on this point is generally limited to the testimony of Mr. Cassell, who has a law degree but no formal training in either psychology or sociology. N.T., 9/29/10, at 26. Mr. Cas-sell is clearly of the view that Dr. Ofshe’s methodologies are not generally accepted, an opinion based firmly in his belief regarding the lack of empirical research regarding the frequency rate that false confessions occur (which Dr. Ofshe does not dispute). Id. at 46. Other than himself and his own publications, however, Mr. Cassell did not introduce any publication by any social psychologist expressing any disagreement with Dr. Ofshe’s methodologies; 8 and again, we note that Mr. Cassell is neither a trained psychologist or sociologist.
In sum, Mr. Cassell’s testimony, without more, provides little evidence of any lack *448of general acceptance of Dr. Ofshe’s methodologies in the relevant scientific community of social psychologists. In my view, Harrell’s evidence demonstrates overwhelmingly to the contrary. As a result, I would find that the trial court erred in denying Harrell’s motion in limine and should have permitted Dr. Ofshe to testify at trial. The trial court’s error should result in a new trial for Harrell.
As I would reverse the trial court’s judgment of sentence on this basis, it is not necessary to decide the other issues raised in Harrell’s appeal. I write briefly, however, to address the first issue Harrell presents on appeal, namely whether the police’s failure to record his interrogation and confession violated his due process rights under the federal9 and Pennsylvania10 constitutions. In this regard, Harrell sets forth two distinct arguments. First, Harrell contends that based upon the specific facts presented in his case, the failure of the police to record his interrogation and confession constituted a purposeful and bad faith destruction of exculpatory evidence, violating his rights to due process. Second, Harrell argues more broadly that the due process requires the police to record all interrogations.
In support of the first argument, which the Majority does not address, Harrell cites to California v. Trombetta, 467 U.S. 479, 104 S.Ct. 2528, 81 L.Ed.2d 413 (1984) and United States v. Elliott, 83 F.Supp.2d 637 (E.D.Va.1999). In Trombetta, the United States Supreme Court ruled that the failure of arresting officers to preserve breath samples in a drunk driving case did not constitute a violation of the defendant’s due process rights. In so ruling, the Supreme Court offered three reasons why due process “did not require law enforcement agencies [to] preserve [evidence] in order to introduce [at trial] the results of ... tests” conducted on that evidence. Trombetta, 467 U.S. at 491, 104 S.Ct. 2528. First, there was no bad faith by the police. Id. at 488, 104 S.Ct. 2528; see also Arizona v. Youngblood, 488 U.S. 51, 58, 109 S.Ct. 333, 102 L.Ed.2d 281 (1988) (“[Unless a criminal defendant can show bad faith on the part of the police, failure to preserve potentially useful evidence does not constitute a denial of due process of law.”). Instead, the police destroyed the physical evidence “in good faith and in accord with their normal practice.” Trombetta, 467 U.S. at 491, 104 S.Ct. 2528. Second, the evidence in question was not *449“constitutionally material.” Id. at 489, 104 S.Ct. 2528. In other words, the evidence did not possess “an exculpatory value that was apparent before the evidence was destroyed” and which was of “such a nature that the defendant would be unable to obtain comparable evidence by other reasonably available means.” Id. Third, the likelihood that the destroyed evidence would have been exculpatory was small. Id.
In Elliott, the federal district court for the Eastern District of Virginia found a violation of the defendant’s due process rights through application of Trombetta’s principles for the destruction of evidence. The Drug Enforcement Agency (DEA) received notification of the arrest of Elliott, who was suspected of (inter alia) the manufacture of methamphetamine, after a traffic stop in a vehicle that contained laboratory glassware, tubing, chemicals, plastic gloves, and filters. Elliott, 83 F.Supp.2d at 640. The DEA agent, who saw the residue of an unidentified substance on the glassware, had the seized evidence tested for fingerprints and then destroyed. Id. Applying Trombetta^ the federal court ruled that the destruction of the evidence was done in bad faith, since “any reasonable enforcement agent” would recognize its potentially exculpatory value, including the possibility that testing could show that the residue on the glassware was not methamphetamine or its chemical constituents. Id. at 648. As a result, the federal court suppressed the use of the fingerprint evidence at trial. Id. at 649.
In the present case, Harrell claims that his confession should have been suppressed based upon the same principles as applied in Elliott. Harrell’s Brief at 23. Harrell argues that after hours of shackled interrogation and food and sleep deprivation, the police were able to coerce a false confession from him. Id. According to Harrell, the police knew the exculpatory value of a recording of the interrogation and confession, and chose not to record in bad faith. Id. A recording “would have provided, among other things, the entire circumstances of the police questioning, length of interrogation, tactics employed, claims about existing evidence, express or implied promises, whether the confession was actually his or simply an acceptance of police suggestions, who was responsible for stating key facts, and the context of the statements made.” Id. at 24-25. The failure of the police to record the entire interrogation process “smacks of bad faith,” according to Harrell, because recording equipment was available at all times, yet the police did not seek to record an interview with Harrell until after the interrogation had produced a false confession. Id. at 25.
In my view, the Trombettar-Youngblood-Elliott line of cases does not have any application to this case. That line of cases stands for the proposition that the police may not destroy existing physical evidence in bad faith. The issue raised by Harrell, however, does not involve any question of the failure to preserve existing evidence (in bad faith or otherwise), but rather whether due process requires the police to create new evidence. A recording of Harrell’s interrogation and confession would have been the creation of new evidence in the case, not the destruction of existing evidence. The Trombetta-Youngblood-El-liott line of cases does not require the police to create new evidence.
For his second argument, Harrell argues that constitutional due process should require the police to record all interrogations as a matter of regular course. Harrell cites to Stephan v. State, 711 P.2d 1156, 1164-65 (Alaska 1985), in which the Supreme Court of Alaska held the due process clause of the Alaska Constitution *450provides a criminal suspect in that state with a right to have his or her interrogation electronically recorded. In Stephan, the Supreme Court of Alaska predicated its holding on the belief that “recording ... is now a reasonable and necessary safeguard, essential to the adequate protection of the accused’s right to counsel, his right against self-incrimination and, ultimately, his right to a fair trial.” Id. at 1159-60.
This is a question of first impression in the Commonwealth. This Court was presented with a similar issue in Commonwealth v. Craft, 447 Pa.Super. 371, 669 A.2d 394 (1995),11 but the view of then-President Judge Del Sole, that Pennsylvania’s due process clause does not require recordation, did not garner a second vote so as to constitute a majority view of the three-judge panel. Id. at 398. Judge Del Sole’s view was that based upon Trombetta and state court decisions following its guidance,12 the due process clause in the Pennsylvania Constitution (Article I, Section 9) does not compel a result in accord with the Alaska Supreme Court’s in Stephan. Id. at 397. According to Judge Del Sole, “[t]he rule regarding breathalyzers controls the issue of recordation.” Id.
In the present case, the Majority acknowledges that Craft has no precedential value, but indicates that it finds Judge Del Sole’s reasoning persuasive and thus adopts it in rejecting Harrell’s second argument. I disagree with the decision to do so for two reasons. First, as indicated hereinabove, in my view, Trombetta has no application to the issue of the recordation of interrogations, as that case involves the preservation of existing evidence rather than the creation of new evidence. Second, Judge Del Sole’s single judge decision in Craft is now nearly 18 years old, and neither party in this case briefed any issues related to its continued viability and application (including no analysis of cases decided under Article I, Section 9 since 1995). I would instead reject Harrell’s second argument based upon waiver, given his failure to develop it with either detailed argument or citation to relevant authorities. See, e.g., Commonwealth v. Palo, 24 A.3d 1050, 1058 (Pa.Super.), appeal denied, 613 Pa. 663, 34 A.3d 828 (2011).
While disagreeing with its rationale, I agree with the Majority’s result on this issue, as a policy-based decision to compel recordation of all police interrogations is a step that we, as an intermediate appellate court, cannot take. Our legislature and our Supreme Court are empowered to do so. Those states that have so addressed the issue have fashioned approaches to inject some transparency into the custodial interrogation process. This seems eminently reasonable since recordation protects the police from charges of abusive and coercive interrogations that violate a defendants’ rights, and provides an innocent accused with recourse when coerced into a false confession.
The highest courts of sister states have adopted various remedies for addressing *451the issue. For example, the Supreme Court of Minnesota adopted a recordation requirement on non-constitutional grounds. State v. Scales, 518 N.W.2d 587, 591-92 (Minn.1994) (requiring recordation “in the exercise of our supervisory power to insure the fair administration of justice”). The Supreme Court of Wisconsin similarly imposed a recordation obligation based upon its supervisory powers, although limited its holding to juvenile cases. In re Jerrell C.J., 283 Wis.2d 145, 699 N.W.2d 110, 121 (2005) (“Experiences in Minnesota, Alaska, and hundreds of other jurisdictions that now voluntarily record demonstrate that the benefits of such practice greatly outweigh the costs, both real and perceived.”).
Wisconsin’s legislature subsequently expanded the recordation requirement by statute to apply to all cases. W.S.A. 968.073(2) (“It is the policy of this state to make an audio or audio and visual recording of a custodial interrogation of a person suspected of committing a felony unless a condition under [§ 972.115(2)(a)l-6] applies or good cause is shown for not making an audio or audio and visual recording of the interrogation.”). Other states have passed similar legislation. See, e.g., 725 Ill. Comp. Stat. Ann. 5/103-2.1; Me.Rev. Stat. Ann. tit. 25, § 2803-B(l)(J); 2004 Me. Legis. Serv. 780; Tex.Code Crim. Proc. Ann. art. 38.22, § 3.
The Supreme Court of New Jersey has exercised its supervisory powers to establish a court rule requiring recordation of interrogations for all serious crimes. N.J. Court Rules 3:17(a). Pursuant to this court rule, a failure to record an interrogation, absent a recognized exception, entitles the criminal defendant to a cautionary instruction to the jury at trial. Id. at 3:17(e). The Supreme Judicial Court of Massachusetts has also held that a criminal defendant is entitled to a cautionary jury instruction in the absence of the introduction of a recorded interrogation by the prosecution. Commonwealth v. DiGiam-battista, 442 Mass. 423, 813 N.E.2d 516, 534 (2004) (“Where voluntariness is a live issue and the humane practice instruction is given, the jury should also be advised that the absence of a recording permits (but does not compel) them to conclude that the Commonwealth has failed to prove voluntariness beyond a reasonable doubt.”).
When available, a criminal defendant’s confession is usually the most important evidence to be introduced in a trial. As such, the finder of fact should have a recording of the interrogation that produced it in order to analyze and consider its precise contents and any coercive influences that may have elicited the confession. Instead, finders of fact in Pennsylvania today are too often provided with only the testimony of police officers and the defendant’s resulting confession (and perhaps his/her equally biased testimony of the same interrogation). The failure to require recordation means that the finder of fact at trial is presented with what is at best an incomplete and unreliable version of critical evidence likely to be dispositive of the determination of guilt. This is an unnecessary evidentiary void that deserves the attention of the Pennsylvania Supreme Court or our legislature.
For these reasons, I respectfully dissent.

. The trial court, per the Honorable Robert Sacavage, set forth this argument in a written opinion denying Harrell's Motion to Admit Expert Testimony on October 6, 2010. In his opinion, Judge Sacavage also set forth two additional reasons for his decision: (1) the proffered testimony might infringe upon the province of the jury's role as fact finder, and (2) Dr. Ofshe’s testimony does not qualify for admission pursuant to the dictates of Frye v. U.S., 293 F. 1013 (D.C.Cir.1923) and Commonwealth v. Topa, 471 Pa. 223, 369 A.2d 1277 (1977). Unlike the Majority, I address these two arguments infra. *440Immediately before the start of trial, and after the ruling excluding the expert testimony, Harrell agreed to waive his right to a jury trial, and Judge Sacavage agreed to recuse himself from the bench trial. The Honorable Wm. Harvey Wiest was assigned to conduct the bench trial. In his subsequent Pa.R.A.P. 1925(a) written opinion, Judge Wiest, for reasons substantially similar to those expressed by Judge Sacavage in his October 2010 opinion, concluded that Dr. Ofshe's testimony does not qualify for admission pursuant to the dictates of Frye and Topa. Trial Court Opinion, 7/13/11, at 9-14. Judge Wiest’s Rule 1925(a) opinion does not mention the sole issue addressed by the Majority (regarding the fact-finder’s ability to evaluate false confession evidence without expert testimony), or Judge Sacavage’s view that expert testimony in this area could invade upon the jury’s role as fact finder.


. In Commonwealth v. Alicia, - Pa. -, ——, 44 A.3d 1147, 1147 (2012), our Supreme Court granted a petition for allowance of appeal to address the following issue: "Under this Court’s precedent, which the Superior Court mischaracterized and misapplied, does expert testimony on 'the phenomenon of false confessions’ impermissibly invade the jury's exclusive role as the arbiter of credibility?” Id.


. The gravamen of Dr. Ofshe’s expert testimony rendered based upon his education, training, experience and research is that under certain circumstances, some innocent people falsely confess to committing crimes. Both Harrell and the Commonwealth agree that this expert testimony was subject to the strictures of a Fiye hearing. I express no view as to whether this is accurate. See, e.g., Haney v. Pagnanelli, 830 A.2d 978, 982 (Pa.Super.2003) (Frye analysis is not implicated by every expert witness on scientific matters).


. As in, "if you do confess, I will do everything I can to help you. I will talk to my friend, the prosecutor. I will talk to the judge. I'll do this. I’ll do that.” Id. at 34.


. When using scenarios, the interrogator describes how the person may have committed the crime and suggests that he/she would endorse that version of events without moral condemnation. Id. at 35 ("[in] [c]hild abuse cases, [for example,] the scenario might be you’re not a pedophile, the kind of person who should go to prison forever and be killed in prison, but rather that you made a mistake, you loved the child too much, we need to get this family back together, you really need counseling ... ”). The use of "scenarios” allows the interrogator to link subtly a confession with leniency and non-criminal solutions, and to contrast this suggested favorable outcome with the far more harsh punishment likely to result without a confession. Id.


. The trial court also criticized Dr. Ofshe’s evidence collection methods, indicating that interviews and written státements to create a record of what occurred during unrecorded interrogations are "not the best place” to obtain data. Id. at 12. The trial court likewise took issue with Dr. Ofshe’s decision to isolate false confession interrogations to analyze and study, rather than to focus more generally on all interrogations leading to confessions. Id. at 13. The trial court did not, however, conclude that these criticisms of Dr. Ofshe’s methodology amounted to violations of the Frye "generally acceptance" standard.


. Dr. Ofshe cited to a study by the Innocence Project of roughly 250 cases where the use of DNA evidence had exonerated defendants of crimes for which they had been convicted. Approximately 24 percent of those wrongly convicted individuals had given a false confession. N.T., 9/20/10, at 38-39.


. Mr. Cassell does cite to the recognition by three researchers regarding the lack of empirical studies on the frequency of false confessions and the need for more research in this and other related areas. Id. at 58-59 (citing to Professors Welsh White and Saul Kassin and Major James Agar). None of these publications are included in the certified record on appeal. Moreover, agreement with Mr. Cas-sell on the issue of the lack of frequency rates does not constitute a refutation of Dr. Ofshe's methodologies. For example, Professor Kas-sin cited with approval and discussed Dr. Ofshe's "case study method” in a 2008 article. N.T., 9/20/10, at Ex. G (Saul M. Kassin, The Psychology of Confessions, Annual Review of Law and Social Science, 193, 196 (2008)).


. "All persons born or naturalized in the United States, and subject to the jurisdiction thereof, are citizens of the United States and of the State wherein they reside. No State shall make or enforce any law which shall abridge the privileges or immunities of citizens of the United States; nor shall any State deprive any person of life, liberty, or property, without due process of law; nor deny to any person within its jurisdiction the equal protection of the laws." U.S. Const, amend. XIV § 1.


. "In all criminal prosecutions the accused hath a right to be heard by himself and his counsel, to demand the nature and cause of the accusation against him, to meet the witnesses face to face, to have compulsory process for obtaining witnesses in his favor, and in prosecutions by indictment or information, a speedy public trial by an impartial jury of the vicinage; he cannot be compelled to give evidence against himself, nor can he be deprived of his life, liberty or property, unless by the judgment of his peers or the law of the land. The use of a suppressed voluntary admission or voluntary confession to impeach the credibility of a person may be permitted and shall not be construed as compelling a person to give evidence against himself.” Pa. Const, art. I, § 9.
Sometimes referred to as the "law of the land” provision, Article I, Section 9 is the equivalent of the "due process” provisions of the United States Constitution. Commonwealth v. Chilcote, 396 Pa.Super. 106, 578 A.2d 429, 434 (1990), appeal denied, 527 Pa. 615, 590 A.2d 756 (1991).


. The issue presented in Craft was "whether Article I, Section 9 of the Constitution of the Commonwealth of Pennsylvania requires that confessions obtained while the defendant is in a custodial setting be memorialized, in their entirety, by a writing signed by the defendant or by audio recording.” Craft, 669 A.2d at 394. In this case, Harrell argues that the police must make either a video or audio recording. Harrell's Brief at 24.


. Following Trombetta, in Commonwealth v. Gamber, 352 Pa.Super. 36, 506 A.2d 1324, 1327-28 (1986) and Commonwealth v. Tillia, 359 Pa.Super. 302, 518 A.2d 1246, 1250-52 (1986), this Court held that the Commonwealth’s failure to preserve breath samples used in blood alcohol level tests did not violate the defendant's due process rights under the Pennsylvania Constitution.